UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-5031


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONTE EMMANUEL STRAITE,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:11-cr-00321-NCT-1)


Submitted:   April 16, 2014                     Decided:   June 23, 2014


Before TRAXLER,    Chief    Judge,   Niemeyer    and   Duncan,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


David Bruce Freedman, CRUMPLER, FREEDMAN, PARKER & WITT,
Winston-Salem, North Carolina, for Appellant.        Ripley Rand,
United States Attorney, Greensboro, North Carolina, Graham T.
Green, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Winston-Salem, North Carolina; Christopher
Edwards, Third Year Law Student, WAKE FOREST UNIVERSITY SCHOOL
OF LAW, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Monte      Straite      appeals      his       jury    convictions    of     (1)      bank

robbery, in violation of 18 U.S.C. §§ 2113(a) and 2; (2) armed

bank robbery, in violation of 18 U.S.C. §§ 2113(d) and 2; (3)

carry   and     use,    by     brandishing,           of    firearms     during      and    in

relation   to    a     crime    of   violence,         in    violation     of   18    U.S.C.

§§ 924(c)(1)(A)(ii)            and   2;    (4)       attempted      bank    robbery,         in

violation of 18 U.S.C. §§ 2113(a) and 2; (5) attempted armed

bank robbery, in violation of 18 U.S.C. §§ 2113(d) and 2; and

(6) carry and use, by brandishing, of firearms during and in

relation   to    a     crime    of   violence,         in    violation     of   18    U.S.C.

§§ 924(c)(1)(A)(ii) and 2.                Counts One through Three relate to

the armed robbery of a Bank of America in Advance, Davie County,

North Carolina, on April 23, 2009.                          Counts Four through Six

relate to the attempted armed robbery of the same bank on July

6, 2009.      The district court sentenced Straite to 519 months’

imprisonment.          On   appeal,       he    argues      that   the   district       court

erred in denying his Rule 29 motion for a judgment of acquittal

and in admitting evidence of his involvement in two robberies in

2005.   For the following reasons, we affirm.

                                               I.

     Viewed in the light most favorable to the government, see

United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998), the

evidence adduced at trial established the following.                              On April

                                               2
23, 2009, at approximately 9:30 a.m., the driver of a dark-

colored minivan parked near the front door of a Bank of America

in Davie County, North Carolina.           Three people dressed head-to-

toe in black, with their faces covered, and armed with several

firearms exited the minivan and ran into the bank.           They carried

“fancy cloth shopping bags,” J.A. 186, and were dressed like

“ninjas,” J.A. 129.      Two of the robbers forced the bank manager

and assistant manager out of their offices and into a separate

room where the vault and safe were located, striking them both

and   ordering   that   the   safe   be   opened.   The   third   assailant

jumped over the teller counter and forced the two bank employees

working there to remove the money from their respective drawers.

The three robbers then ran out of the bank, taking $51,091.00.

      On July 6, 2009, at approximately 4:30 p.m., the branch

manager at the same bank saw a red Jeep Cherokee enter the

parking lot at an unusually high rate of speed and back into a

parking spot near the front door.             The manager and assistant

manager saw three armed individuals in black clothes exit the

vehicle.    The assistant manager testified that “[i]t was three

people and they were running, much in the exact fashion that

they had before. . . . They were wearing black outfits that

looked like ninjas. . . . It looked like the same exact people.”

J.A. 138.   The manager ran to the front door and locked it, then

directed the bank’s employees to move toward the back of the

                                      3
building.       After briefly attempting to enter the bank, the three

individuals got back into the Jeep and drove away.                    The manager

told police that the driver of the Jeep was a woman.

      Shortly      after   the   attempted       robbery,    deputies      from    the

Davie     County   Sheriff’s     Office    found    the    Jeep   abandoned       in   a

neighborhood near the bank.           Inside, the deputies found a black

t-shirt and a cell phone belonging to Shaketha Burris.                             The

officers recovered the phone’s contact list and a series of text

messages to a person identified on the contact list as “Monte.”

The   deputies     also    discovered     a     burgundy    van   parked   directly

beside the Jeep 1; the bank manager later identified the van as

the one used in the April 23 robbery.

      The same afternoon, a North Carolina Highway Patrol trooper

stopped     a   green   Oldsmobile    approximately         200   yards    from    the

bank.     The driver identified herself as Shaketha Burris and told

the trooper, “I’m the one you’re looking for.”                    J.A. 213.        The

trooper found several items of black clothing, a handgun, and a

black     pistol-grip      shotgun   in       the   vehicle.        Burris    later

testified that she attempted to rob the bank with Straite and

two other men.

                                          II.


      1
       Both the Jeep and the minivan were reported stolen from
Charlotte.



                                          4
      Straite first challenges the district court’s denial of his

motion, pursuant to Federal Rule of Criminal Procedure 29, for a

judgment of acquittal on all six counts of the indictment.                               We

review the district court’s denial of Straite’s motion de novo,

and “we are obliged to sustain a guilty verdict if, viewing the

evidence in the light most favorable to the prosecution, the

verdict is supported by substantial evidence.”                         United States v.

Smith, 451 F.3d 209, 216 (4th Cir. 2006) (internal quotation

marks    omitted).        “Substantial       evidence”       is   “evidence       that    a

reasonable     finder      of   fact        could      accept     as     adequate      and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.” Id.              We consider both circumstantial and

direct    evidence,       drawing     all       reasonable      inferences        in   the

government’s favor.         United States v. Harvey, 532 F.3d 326, 333

(4th Cir. 2008).

      Viewing the evidence adduced at trial in the light most

favorable     to    the    government,          we    conclude     that        there   was

sufficient evidence from which a jury could find Straite guilty

beyond a reasonable doubt of all six counts of the indictment.

The   government     introduced       the    testimony       of   two     of    Straite’s

accomplices    --    Burris     and   Andrew         Atkinson     --    which    directly




                                            5
implicated    Straite     in   the    July   6   attempted       armed    robbery. 2

Further, Atkinson testified that on July 6, Straite admitted to

Atkinson that he had robbed the Bank of America before, and the

testimony     from     the     bank    manager     and        assistant     manager

established a strong link between the July 6 attempt and the

April 23 armed robbery.         Several of the witnesses testified that

Straite was armed during both incidents.                  The government also

introduced data from Straite’s cell phone records, showing that

he traveled from Charlotte, the city from which the minivan and

the Jeep were reported stolen, to the vicinity of the bank and

back on April 23 and July 6.           Based on this evidence, a rational

trier    of   fact     could   have    found     Straite       guilty     beyond   a

reasonable     doubt     of    all    six    counts      of     the     indictment.

Accordingly, we find that the district court did not err in

denying Straite’s Rule 29 motion.

                                      III.

     Straite also challenges the district court’s admission of

evidence that he robbed two Food Lion grocery stores in North


     2
       Straite argues that the evidence connecting him to the
July 6 attempted armed robbery is insufficient to support his
convictions on Counts Four, Five, and Six because the only
evidence against him is the testimony of his accomplices, who
received favorable treatment in exchange for their testimony.
However, this court does not judge the credibility of witnesses
or weigh evidence, as that role is reserved for the jury.
United States v. Manbeck, 744 F.2d 360, 392 (4th Cir. 1984).



                                        6
Carolina    in     2005,     asserting         that    there    was   “insufficient

similarity between the 2005 crime[s] and the crimes on trial”

and that the characteristics of the robberies are “of the nature

and type common to any if not all armed robberies across the

country.”       Appellant’s Br. at 14.            The district court admitted

the evidence under Federal Rule of Evidence 404(b) 3 based on its

tendency “to show by some means the identification of a person

who committed the first act and is on trial for commission of

the present act.”       J.A. 156.

     We    review      the   district      court’s      decision      to   admit   the

evidence for an abuse of discretion, which we will not find

unless    the    decision    was   “arbitrary         and    irrational.”      United

States v. Byers, 649 F.3d 197, 206 (4th Cir. 2011) (internal

quotation marks omitted).            For evidence to be admissible under

Rule 404(b), it must be “(1) relevant to an issue other than the

general character of the defendant; (2) necessary to prove an

element    of    the   charged     offense;      and    (3)    reliable.”     United

States     v.    Hodge,      354 F.3d 305,    312     (4th    Cir.    2004).

Additionally, the prejudicial effect of the evidence must not

     3
       Rule 404(b) states that “[e]vidence of a crime, wrong, or
other act is not admissible to prove a person’s character in
order to show that on a particular occasion the person acted in
accordance with the character,” but that such evidence “may be
admissible for another purpose, such as proving motive,
opportunity, intent, preparation, plan, knowledge, identity,
absence of mistake, or lack of accident.” Fed. R. Evid. 404(b).



                                           7
substantially outweigh its probative value.                               Id.     Importantly,

“[a]s    we   have     explained,         Rule       404(b)    is    an    inclusive       rule.”

United States v. Lespier, 725 F.3d 437, 448 (4th Cir. 2013)

(internal quotation marks omitted).                          When a district court has

abused    its    discretion        by     improperly          admitting         evidence    under

Rule    404(b),       we   determine       whether       the    error       was    nonetheless

harmless by asking “whether we can say that we believe it highly

probable that the error did not affect the judgment.”                                      United

States v. Lighty, 616 F.3d 321, 356 (4th Cir. 2010) (internal

quotation marks omitted).

       Having reviewed the parties’ submissions, the record, and

the applicable law, we conclude that the district court did not

abuse its discretion in admitting evidence of the 2005 robberies

under    Rule    404(b).           The    2005       robberies       and    the    2009     armed

robbery and attempted armed robbery were substantially similar

in   nature.          Thus,      the     evidence       of    the    2005       robberies     was

admissible       under      Rule    404(b)       to    help    establish          that   Straite

committed       the    2009      offenses.           Further,       assuming,       as   Straite

suggests,       that       the    district       court        improperly         admitted     the

evidence, we find that any error was harmless.                                    As discussed

above,    the    government        introduced          ample     evidence         of   Straite’s

guilt, and “we can say with fair assurance” that any error in

admitting the contested evidence did not affect the verdict.

See id. at 355 (internal quotation marks omitted).

                                                 8
                                   IV.

      For the foregoing reasons, we affirm Straite’s convictions.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before us

and oral argument would not aid the decisional process.



                                                                  AFFIRMED




                                    9